Griffin Smith, Chief Justice (dissenting). The opinion shunts the very principle it undertakes to emphasize — that the state government is conducted by three coordinate branches, each independent of the other. The general assembly (not the Governor) designated the duties that are to be discharged by the director of finance and administration, one duty being the letting of printing contracts. To say that the director is the agent of the governor in the ministerial matters incidental to these lettings is to assume, without evidence, and to condemn, without cause. The implication is that gentlemen appointed by the executive thereafter become his puppets and perform according to a formula fashioned for each emergency as it arises. I am not yet willing to believe that honest men are not to be found in the public service, nor do I believe that the executive is concerned with shady affairs the constitution was intended to circumvent. Wlio lets the printing contracts, and how they are advertised and the bids received, are detail delegated to the general assembly — not to the courts. Words of piety and suggestions of possible conflict between authority are not sufficient to alter the proposition that the constitution gave to the lawmaking body the right to formulate a method for making contracts under the provisions of § 17 of Article 7 of Act No. 41 of 1953. In my opinion the controversy does not raise a reasonable doubt, and certainly the situation is not one to warrant results that in effect stigmatize honorable officers of a coordinate branch of the government. I would reverse the decree and leave the authority where the general assembly had a right to place it.